Title: To George Washington from Brigadier General Duportail, 7 April 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



[Valley Forge, 7 April 1778]

It is by no means doubtful that the addition of a few Redouts will increase the strength of our position—but in my opinion they may be regarded as a superfluous exertion of Strength—if in order to make a proper estimation of the advantages of our position, we take notice that the Enemy begins to be subject to our fire at the extreme range of Musket and Case-Shot—that in order to join us; they must pass over that space of ground thick set with obstacles, without being able to fire a single shot—and that the time required to perform it will be at least five minutes, during which our men may fire fifteen rounds with good Aim—we shall agree I think; that our position needs no new reinforcement—and if we cannot maintain such advantageous ground—where shall we find better during the Campaign, even seconded by all the assistance of Art?
As for Redouts I must confess that I am altogether discouraged from proposing and undertaking them—altho’ I love them as much as any body—but every body knows that I have never been able to accomplish half a redout—Officers and Soldiers finding the work too long, and

taking disgust as it—Was I not forced in this very Camp to abandon my first plan of fortifying with Redouts—and afterwards were not the only two which I retained of my first plan, (because they were indispensible,) left rudely sketched, altho’ we had the whole winter to work.
Besides, even if we were to make redouts, it appears to me more advisable at present, to finish what is necessary to put us in a state of defense—than to undertake redouts to the prejudice of what little remains to be done & when that is complete, we might reinforce certain points.

duportail

